DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/179789 (Sano hereinafter) in view of US 2015/0071797 (Takeuchi hereinafter) and further in view of US 2016/0076530 (Chen hereinafter).
Regarding claim 1, Sano teaches a blower that discloses a pump unit (Figure 9) including: a vibrating body (Body 131), a driving body vibrating the vibrating body (Piezoelectric element 134), a pump chamber inside the pump unit (Pump chamber 192), and a plurality of vent holes through which the pump chamber communicates with an outside of the pump unit (Plurality of vent holes 132 and 141), the plurality of vent holes being symmetric about a central axis of the pump chamber (Evident form Figure 9); and 
Sano is silent with respect to an outer housing covering the pump unit with a gap between the outer housing and the pump unit, the outer housing comprising: an upper wall, a bottom wall, a side wall extending from the upper wall to the bottom wall, an inlet, and an outlet, wherein at least one of the inlet and the outlet is displaced from the central axis of the pump chamber. 
However, Takeuchi teaches a blower pump that discloses an outer housing cover a pump unit (Housing 301/303 surrounding the internal pump as seen in Figure 5A) with a gap between the outer housing and the pump unit (Evident from Figure 5A), the outer housing comprising an upper wall (Upper wall with part 301), a bottom wall (Bottom wall along the wall with the inlet 307/308), a side wall extending from the upper wall to the bottom wall (Side wall between the upper and bottom walls), an inlet (Inlet at 307/308), and an outlet (Outlet 305/306), wherein at least one of the inlet and the outlet is displaced from the central axis of the pump chamber (Figure 5A shows the inlet displaced from the center axis of the pump chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump unit of Sano with the outer housing of Takeuchi to further protect the pump and have adaptable inlet and outlet portions. 
Sano is silent with respect to wherein at least one of the inlet and outlet is provided in the side wall of the outer housing.
However, Chen teaches a blower piezoelectric pump that discloses placing the inlet and outlet of the housing on the equivalent side walls of the pump housing (Figure 6C shows the inlet at 11a and outlet at 11b on the equivalent side wall of Chen). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the inlet and outlet of Sano, per Takeuchi, with the teachings of Chen to allow for the pump housing to accommodate special requirements of the applied system while still providing the required inflow and outflow of fluids. 
Regarding claim 2, Sano’s modified teachings are described above in claim 1 where the combination of Sano, Takeuchi, and Chen would further disclose that the inlet and outlet are both provided in the side wall of the outer housing (Figure 6C of Chen shows the inlet 11a and 11b on the equivalent side wall).
Regarding claim 3, Sano’s modified teachings are described above in claim 1 where the combination of Sano, Takeuchi, and Chen would further disclose that the inlet and the outlet are both displaced from the central axis of the pump chamber (Chen Figure 6c would teach this in Sano when combined).
Regarding claim 4, Sano’s modified teachings are described above in claim 1 where the combination of Sano, Takeuchi, and Chen would further disclose that the inlet, the outlet, and at least one of the plurality of vent holes are not disposed on a straight line (Evident from the combination of Sano and Figure 6C of Chen).
Regarding claim 5, Sano’s modified teachings are described above in claim 1 where the combination of Sano, Takeuchi, and Chen would further discloses a first vent passage is formed between the pump unit and the outer housing (Passage from the inlet of Sano/Takeuchi leading to the pump chamber 192 of Sano), the first vent passage being disposed on a first side of the pump unit (First side being below 140 of Sano), and a second vent passage is formed between the pump unit and the outer housing (Passage from 132 to the outlet of Sano/Takeuchi), the second vent passage being disposed on a second side of the pump unit (Side above 140 of Sano).
Regarding claim 6, Sano’s modified teachings are described above in claim 5 where the combination of Sano, Takeuchi, and Chen would further disclose that the first vent passage is disposed on a lower side of the pump unit and the second vent passage is disposed on an upper side of the pump unit (Please refer back to the explanation in Claim 5 for details of the first and second sides and the first and second vent passages).
Regarding claim 7, Sano’s modified teachings are described above in claim 5 where the combination of Sano, Takeuchi, and Chen would further disclose that the inlet of the outer housing provides communication between the first vent passage and an outside of the outer housing (Per Claim 5, this is inherent of the disclosed first vent passage), the outlet of the outer housing provides communication between the second vent passage and the outside of the outer housing (Per Claim 5, this is inherent of the disclosed second vent passage), and the plurality of vent holes includes one or more suction holes that provide communication between the pump chamber and the first vent passage (Suction passage 143 of Sano), and one or more ejection holes that provide communication between the pump chamber and the second vent passage (Holes 132 of Sano).
Regarding claim 11, Sano’s modified teachings are described above in claim 1 where the combination of Sano, Takeuchi, and Chen would further disclose that the pump chamber is axisymmetric about the central axis (Evident from Figure 9 of Sano).
Regarding claim 12, Sano’s modified teachings are described above in claim 1 where the combination of Sano, Takeuchi, and Chen would further disclose that the outer housing includes a first nozzle surrounding the inlet (Nozzle 307 of Takeuchi) and a second nozzle surrounding the outlet (Nozzle 305 of Takeuchi), and one of the first nozzle and the second nozzle is disposed on a straight line orthogonal to the central axis of the pump chamber (Combination with Chen allows for the inlet and outlet being on the side wall and therefore orthogonal to the central axis).
Regarding claim 13, Sano’s modified teachings are described above in claim 1 where the combination of Sano, Takeuchi, and Chen would further disclose that the outer housing includes a first nozzle surrounding the inlet (Nozzle 307 of Takeuchi) and a second nozzle surrounding the outlet (Nozzle 305 of Takeuchi), and the first nozzle and the second nozzle are disposed at positions opposing to each other (Evident from the combination with Chen as seen in Figure 6C).
Regarding claim 15, Sano’s modified teachings are described above in claim 1 where the combination of Sano, Takeuchi, and Chen would further disclose that the at least one of the plurality of vent holes is displaced from the central axis of the pump chamber (Holes 132 of Sano).
Regarding claim 16, Sano teaches a blower that discloses a pump unit (Pump seen in Figure 9) comprising: a vibrating body (Body 131), a driving body vibrating the vibrating body (Piezoelectric body 134), a pump chamber inside the pump unit (Chamber 192), and a plurality of vent holes through which the pump chamber communicates with an outside of the pump unit (Vent holes 132/141), the plurality of vent holes being symmetric about a central axis of the pump chamber (Evident from Figure 9); and 
Sano is silent with respect to an outer housing covering the pump unit with a gap between the outer housing and the pump unit, wherein the outer housing has an inlet, an outlet, a first nozzle surrounding the inlet, and a second nozzle surrounding the outlet.
However, Takeuchi teaches a blower pump that discloses an outer housing cover a pump unit (Housing 301/303 surrounding the internal pump as seen in Figure 5A) with a gap between the outer housing and the pump unit (Evident from Figure 5A), the outer housing has an inlet (Inlet at 307/308), and a first nozzle surrounding the inlet (Nozzle surrounding 308), and a second nozzle surrounding the outlet wherein at least one of the inlet (Nozzle surrounding 306)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump unit of Sano with the outer housing of Takeuchi to further protect the pump and have adaptable inlet and outlet portions. 
Sano per Takeuchi, is silent with respect to wherein one of the first nozzle and the second nozzle is disposed on a straight line orthogonal to the central axis of the pump chamber.
However, Chen teaches a blower piezoelectric pump that discloses placing the inlet and outlet of the housing on the equivalent side walls of the pump housing such that one of the first nozzle and the second nozzle is disposed on a straight line orthogonal to the central axis of the pump chamber (Figure 6C shows the inlet at 11a and outlet at 11b on the equivalent side wall of Chen). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the inlet and outlet of Sano, per Takeuchi, with the teachings of Chen to allow for the pump housing to accommodate special requirements of the applied system while still providing the required inflow and outflow of fluids.
Regarding claim 17, Sano’s modified teachings are described above in claim 16 where the combination of Sano, Takeuchi, and Chen would further disclose that the gap between the pump unit and outer housing defines a vent passage (Passages leading from 307 and 305 of Takeuchi/Sano to the pump of Sano), and a distance from the central axis to a first end of the vent passage differs from a distance from the central axis to a second end of the vent passage (Sano shows that Sano when modified with Takeuchi will have theses differing distances, Applicant is advised that this clause is very broad and any distance can read as the “end”).
Regarding claim 18, Sano’s modified teachings are described above in claim 16 where the combination of Sano, Takeuchi, and Chen would further disclose that the pump chamber is axisymmetric about the central axis (Evident from Figure 9 of Sano).
Regarding claim 19, Sano’s modified teachings are described above in claim 16 where the combination of Sano, Takeuchi, and Chen would further disclose that the outer housing comprising an upper wall (Upper wall with part 301), a bottom wall (Bottom wall along the wall with the inlet 307/308), a side wall extending from the upper wall to the bottom wall (Side wall between the upper and bottom walls), and at least one of the inlet and the outlet is provided in the side wall of the outer housing (Combination with Chen shows the inlet and outlet on the side wall).
Regarding claim 21, Sano teaches a blower that discloses a pump unit (Figure 9) a vibrating body (Body 131 of Figure 9), a driving body vibrating the vibrating body (Body 34), a pump chamber inside the pump unit Pump chamber 192), and a plurality of vent holes through which the pump chamber communicates with an outside of the pump unit (Vent holes made of 132/141/11), the plurality of vent holes being symmetric about a central axis of the pump chamber (Evident from Figure 9). 
Sano is silent with respect to an outer housing covering the pump unit with a gap between the outer housing and the pump unit, the outer housing comprising and inlet and an outlet.
However, Takeuchi teaches a blower pump that discloses an outer housing cover a pump unit (Housing 301/303 surrounding the internal pump as seen in Figure 5A) with a gap between the outer housing and the pump unit (Evident from Figure 5A), the outer housing has an inlet (Inlet at 307/308) and an outlet (Outlet 305/306).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump unit of Sano with the outer housing of Takeuchi to further protect the pump and have adaptable inlet and outlet portions
Sano is silent with respect to wherein the inlet and the outlet are both displaced from the central axis of the pump chamber.
However, Chen teaches a blower piezoelectric pump that discloses placing the inlet and outlet of the housing on the equivalent side walls of the pump housing such the inlet and the outlet are both displaced from the central axis of the pump chamber (Figure 6C shows the inlet at 11a and outlet at 11b on the equivalent side wall of Chen). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the inlet and outlet of Sano, per Takeuchi, with the teachings of Chen to allow for the pump housing to accommodate special requirements of the applied system while still providing the required inflow and outflow of fluids.
Claims 8-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/179789 (Sano) in view of US 2015/0071797 (Takeuchi) in view of US 2016/0076530 (Chen) and further in view of US 2011/0190670 (Jaeb hereinafter).
Regarding claim 8, Sano’s modified teachings are described above in claim 1 where Sano further discloses an inlet valve (Valve 142A) but are silent with respect to the pump unit further comprises a valve chamber inside the pump unit, and a film disposed in the valve chamber.
However, Jaeb teaches a piezoelectric blower that discloses a valve chamber inside the pump unit, and a film disposed in the valve chamber (Figures 7A and 7B shows the valve 110 with the valve chamber between 114/116 for 117’ to oscillate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the inlet valve 142A of Sano with the flap valve of Jaeb by simple substitution to provide the well-known and predictable outcome of allowing flow into the system but not out via the inlet.
Regarding claim 9, Sano’s modified teachings are described above in claim 8 where the combination of Sano, Takeuchi, Chen, and Jaeb would further disclose a first vent passage is formed between the pump unit and the outer housing (Passage from the inlet of Sano/Takeuchi leading to the pump chamber 192 of Sano), the first vent passage being disposed on a first side of the pump unit (First side being below 140 of Sano), and a second vent passage is formed between the pump unit and the outer housing (Passage from 132 to the outlet of Sano/Takeuchi), the second vent passage being disposed on a second side of the pump unit (Side above 140 of Sano), the inlet of the outer housing provides communication between the first vent passage and an outside of the outer housing (Inherent of the combination disclosed between Sano and Takeuchi), the outlet of the outer housing provides communication between the second vent passage and the outside of the outer housing (Inherent of the combination disclosed between Sano and Takeuchi), and the plurality of vent holes includes: one or more suction holes that provide communication between the pump chamber and the first vent passage (Inlet 120 of Jaeb would be between the first vent and the pump chamber), one or more ejection holes that provide communication between the pump chamber and the second vent passage (Ejection holes 132), one or more communication holes that provide communication between the pump chamber and valve chamber (118 of Jaeb), and one or more film holes defined by the film (122 of Jaeb).
Regarding claim 10, Sano’s modified teachings are described above in claim 8 where the combination of Sano, Takeuchi, Chen, and Jaeb would further disclose the plurality of vent holes includes one or more ejection holes, one or more communication holes that provide communication between the pump chamber and valve chamber, and one or more film holes defined by the film (Evident form combination), the one or more film holes opposing the one or more ejection holes and not opposing the one or more communication holes. (Evident from Combination)
Regarding claim 20, Sano’s modified teachings are described above in claim 16 but are silent with respect to the pump unit further comprises a valve chamber inside the pump unit, and a film disposed in the valve chamber, and the plurality of vent holes includes one or more ejection holes, one or more film holes defined by the film, and one or more communication holes that provide communication between the pump chamber and valve chamber, the one or more film holes opposing the one or more ejection holes and not opposing the one or more communication holes.
However, Jaeb teaches a piezoelectric blower that discloses a valve chamber inside the pump unit, and a film disposed in the valve chamber (Figures 7A and 7B shows the valve 110 with the valve chamber between 114/116 for 117’ to oscillate). Jaeb further discloses  the plurality of vent holes includes one or more ejection holes (Equivalent outlet holes at 118), one or more film holes defined by the film (Holes 122), and one or more communication holes that provide communication between the pump chamber and valve chamber (Inlets at 120), the one or more film holes opposing the one or more ejection holes and not opposing the one or more communication holes (Evident from Figure 7B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the inlet valve 142A of Sano with the flap valve of Jaeb by simple substitution to provide the well-known and predictable outcome of allowing flow into the system but not out via the inlet. 
Claims 14 is are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/179789 (Sano) in view of US 2015/0071797 (Takeuchi) in view of US 2016/0076530 (Chen) and further in view of US 2014/0336599 (Patel hereinafter).
Regarding claim 14, Sano’s modified teachings are described above in claim 1 where Sano/Takeuchi would further disclose that the outer housing includes a first nozzle surrounding the inlet (Takeuchi around 307) and a second nozzle surrounding the outlet (Takeuchi around 305).
Sano is silent with respect to an angle between a central axis of the first nozzle and a central axis of the second nozzle is smaller than or equal to 90 degrees.
However, Patel teaches a tubing manifold that discloses placing an inlet tube at an angle less than 90 degrees from the central axis which is along the outlet (¶ 29 with Figure 2). The resultant combination would be an angle between a central axis of the first nozzle and a central axis of the second nozzle is smaller than or equal to 90 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet and outlet connections of Sano with the teachings of Patel to allow for easier tubing connections per ¶ 29 of Patel. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-16 of U.S. Patent No. 10947965. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 10947965 teaches a patentably indistinct blower to the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746